1    Elliot W. Gale (SBN 263326)
     egale@gajplaw.com
2
     Joe Angelo (SBN 268542)
     jangelo@gajplaw.com
3
     Gale, Angelo, Johnson, & Pruett, P.C.
4
     1430 Blue Oaks Blvd., Ste. 250
     Roseville, CA 95747
5    Telephone: 916-290-7778
     Facsimile: 916-721-2767
6
     Attorneys for Plaintiff
7    Ashley Holloway
8                                 UNITED STATES DISTRICT COURT
9              EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

10
     ASHLEY HOLLOWAY,                                    Case No.: 2:18-cv-02736-WBS-CKD
11
                    Plaintiff,
12
       v.                                                ORDER CONTINUING INITIAL
13                                                       SCHEDULING CONFERENCE
     EXPERIAN INFORMATION SOLUTIONS,
14
     et. al.,
15
                    Defendants.
16

17

18

19

20
            PURSUANT TO THE REQUEST OF THE PARTIES, IT IS SO ORDERED that the
21
     Status Conference is continued from August 19, 2019 to October 28, 2019 at 1:30 p.m. and the
22
     Parties shall file a Joint Status Report no later than October 15, 2019.
23

24   Dated: August 8, 2019
25

26

27

28




                     [PROPOSED] ORDER CONTINUING INITIAL SCHEDULING CONFERENCE -1-
